FILED
                              NOT FOR PUBLICATION                           NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NOVI LUMENTAH,                                   No. 11-73192

               Petitioner,                       Agency No. A096-053-957

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Novi Lumentah, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny the petition for review.

      Substantial evidence supports the agency’s finding that Lumentah failed to

establish past persecution because, even considered cumulatively, his experiences

in Indonesia did not rise to the level of persecution. See Halim v. Holder, 590 F.3d
971, 975-76 (9th Cir. 2009); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (harassment, threats, and one beating did not compel finding of past

persecution). Further, substantial evidence supports the BIA’s determination that,

even under a disfavored group analysis, Lumentah failed to establish sufficient

individualized risk of harm to demonstrate a well-founded fear of persecution. See

Halim, 590 F.3d at 977-79; Lolong v. Gonzales, 484 F.3d 1173, 1181 (9th Cir.

2007) (en banc) (individualized risk requires showing petitioner’s fear is “distinct

from [that] felt by all other ethnic Chinese Christians in Indonesia”). Accordingly,

Lumentah’s asylum claim fails. In light of our conclusion regarding the BIA’s

disfavored group analysis, we need not address Lumentah’s contentions regarding

the BIA’s alleged errors in upholding other parts of the IJ’s decision.




                                          2                                    11-73192
      Because Lumentah has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye,
453 F.3d at 1190.

      Finally, Lumentah does not raise any arguments regarding the denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                  11-73192